Title: Thomas Jefferson to John Brazer, 24 August 1819
From: Jefferson, Thomas
To: Brazer, John


          
            Sir
            Poplar Forest. Aug. 24. 19.
          
          The acknolegement of your favor of July  15 & thanks for the Review which it covered of mr Pickering’s Memoir on the modern Greek have been delayed by a visit to an occasional but distant residence from Monticello, and to an attack here of rheumatism, which is just now moderating. I had been much pleased with the memoir, and was much also with your review of it. I have little hope indeed of the recovery of the antient pronuntiation of that finest of human languages: but still rejoice at the attention the subject seems to excite with you because it is an evidence that our country begins to have a taste for something more than merely as much Greek as will pass a candidate for clerical ordination.
          You ask my opinion on the extent to which classical learning should be carried in our country. a sickly condition permits me to think, and a rheumatic hand to write but briefly on this litigated question. the utilities we derive from the remains of the Greek and Latin languages are 1. as models of pure taste in writing. to these we are certainly indebted for the rational and chaste style of modern composition which so much distinguishes the nations to whom these languages are familiar. without these models we should probably have continued the inflated style of our Northern ancestors, or the hyperbolical and vague one of the East.
          2. among the values of classical learning I estimate the Luxury of reading the Greek & Roman authors in all the beauties of their originals. and why should not this innocent & elegant luxury take it’s preeminent stand ahead of all those addressed merely to the senses? I think myself more indebted to my father for this, than for all the other luxuries his cares and affections have placed within my reach: and more now than when younger, and more susceptible of delights from other sources. when the decays of age have enfeebled the useful energies of the mind, the classic pages fill up the vacuum of ennui, and become sweet composers to that rest of the grave into which we are all, sooner or later, to descend.   3. a 3d value is in the stores of real science deposited, and transmitted us in these languages, to wit in history Ethics, arithmetic, geometry, astronomy, Natural history Etc.
          But to whom are these things useful? certainly not to all men. there are conditions of life to which they must be for ever estranged. and there are epochs of life too after which the endeavor to attain them would be a great misemployment of time. their acquisition should be the occupation of our early years only, when the memory is susceptible of deep and lasting impressions, and reason and judgment not yet strong enough for abstract speculations.   to the Moralist they are valuable, because they furnish ethical writings highly & justly esteemed: altho’, in my own opinion, the moderns are far advanced beyond them in this line of science. the Divine finds in the Greek language a translation of his primary code of more importance to him than the original, because better understood: and, in the same language, the newer code, with the doctrines of the earliest fathers, who lived and wrote before the simple precepts of the founder of this most benign and pure of all systems of morality became frittered into subtleties & mysteries, & hidden under jargons incomprehensible to the human mind. to these original sources he must now therefore return to recover the virgin purity of his religion.   the Lawyer finds in the Latin language the system of civil law most conformable with the principles of justice of any which has ever yet been established among men, and from which much has been incorporated into our own.   the Physician as good a code of his art as has been given us to this day. theories and systems of medecine indeed have been in perpetual change from the days of the good Hippocrates to the days of the good Rush. but which of them is the true one? the present, to be sure; as long as it is the present, but to yield it’s place in turn to the next novelty, which is then to become the true system, and is to mark the vast advance of medecine since the days of Hippocrates. our situation is certainly benefited by the discovery of some new and very valuable medecines: and substituting those for some of his we shall find in his works the greatest with the treasure of facts, & of sound observations recorded by him (mixed to be sure with the anilities of his day) and we shall have nearly the present sum of the healing art.   the Statesman will find in these languages, history, politics, mathematics, ethics, eloquence, love of country, to which he must add the sciences of his own day; for which of them should be unknown to him? and all the sciences must recur to the classical languages, for the etymon, and sound understanding of their fundamental terms.   for the Merchant, I should not say that the languages are a necessary. ethics, mathematics geography, political economy, history, seem to constitute the immediate foundations of his calling. the Agriculturalist needs ethics, mathematics, chemistry & natural philosophy.   the Mechanic the same. to them the languages are but ornament & comfort. I know it is often said there have been shining examples of men of great abilities in all the businesses of life, without any other science than what they had gathered from conversations, and intercourse with the world. but who can say what these men would not have been had they started in science on the shoulders of a Demosthenes or Cicero, of a Locke, a Bacon, or a Newton?
          to sum the whole therefore, it may truly be said that the Classical languages are a solid basis for most, and an ornament to all the sciences.
          I am warned by my aching fingers to close this hasty sketch, and to place here my last and fondest wishes for the advancement of our country in the useful sciences and arts; and my assurances of respect & esteem for the Reviewer of the Memoir on modern Greek.
          
            Th: Jefferson
          
        